
	

113 HR 4825 IH: Presidential Make it in America Awards Act of 2014
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4825
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Nolan introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To establish Presidential awards to recognize organizations that have made extraordinary efforts to
			 create jobs and strengthen the economy of the United States.
	
	
		1.Short TitleThis Act may be cited as the Presidential Make it in America Awards Act of 2014.
		2.Presidential Make It In America Awards
			(a)Establishment and Award CriteriaThere are established the following Presidential awards:
				(1)The Presidential Reshoring Award, which shall be awarded to the best example of a United States
			 company that returns manufacturing jobs and operations from overseas to
			 the United States.
				(2)The Presidential Invest in America Award, which shall be awarded to the best example of a United
			 States company that invests in significant new domestic manufacturing jobs
			 and operations.
				(3)The Presidential Foreign Direct Investment Award, which shall be awarded to the best example of a
			 foreign company that invests in United States manufacturing jobs and
			 operations.
				(b)Making and Presentation of Awards
				(1)Making of AwardsThe President (on the basis of recommendations received from the Secretary of Commerce (hereafter
			 in this section referred to as the Secretary)), or the Secretary, shall periodically make each of the awards described in subsection (a) to a
			 qualified organization in an eligible category which in the judgment of
			 the President or the Secretary meets the relevant criteria described in
			 paragraphs (1) through (3) of subsection (a).
				(2)Presentation of AwardsThe presentation of the awards shall be made by the President or the Secretary with such ceremonies
			 as the President or the Secretary determine to be appropriate.
				(c)Qualified OrganizationAn organization may qualify for an award under this section only if it—
				(1)submits an application to the Secretary;
				(2)permits a rigorous evaluation of the way in which its business and other operations have benefitted
			 the economic or social well-being of the United States; and
				(3)meets such requirements and specifications as the Secretary determines to be appropriate to achieve
			 the objectives of this section.
				(d)Categories in Which Awards May be Given
				(1)Eligible CategoriesSubject to paragraph (2), each of the awards described in subsection (a) may be awarded in each of
			 the following categories:
					(A)Small business.
					(B)Company or its subsidiary.
					(C)Company which primarily provides services.
					(D)Health care provider.
					(E)Education provider.
					(F)Nonprofit organization.
					(2)Modification of Categories
					(A)Upon a determination that the objectives of this section would be better served thereby, the
			 Secretary may at any time expand, subdivide, or otherwise modify the list
			 of categories within which awards may be made as initially in effect under
			 paragraph (1), and may establish separate award categories for other
			 organizations including units of government.
					(B)The expansion, subdivision, modification, or establishment of award categories under subparagraph
			 (A) shall not be effective until the Secretary has submitted a detailed
			 description thereof to the Congress and a period of 30 days has elapsed
			 since that submission.
					(3)Number of AwardsIn any year, not more than 1 of each award described in subsection (a) may be made to a qualified
			 organization in each eligible category. No award shall be made within any
			 category if there are no qualified organizations in that category.
				(e)Publication of AwardAn organization to which an award is made under this section may publicize the receipt of the award
			 by the organization and may use the award in advertising.
			(f)Information SharingThe Secretary shall publish on the website of the Department of Commerce information on the
			 successful strategies and programs of organizations that receive awards
			 under this section.
			(g)FundingThe Secretary is authorized to seek and accept gifts from public and private sources to carry out
			 the program under this section. If additional sums are needed to cover the
			 full cost of the program, the Secretary shall impose fees upon the
			 organizations applying for an award in amounts sufficient to provide such
			 additional sums. The Secretary is authorized to use appropriated funds to
			 carry out responsibilities under this Act.
			(h)ReportThe Secretary shall prepare and submit to the President and the Congress, not later than 3 years
			 after the date of the enactment of this Act, a report on the effectiveness
			 of the activities conducted under this section.
			
